Citation Nr: 1227366	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-07 059	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for duodenal ulcer disease with hiatal hernia, diarrhea, and adhesions.

2.  Entitlement to service connection for head injury resulting in dementia, also claimed as traumatic brain injury (TBI).

3.  Entitlement to service connection for thyroidectomy.

4.  Entitlement to service connection for defective vision.

5.  Entitlement to service connection for emphysema.

6.  Entitlement to service connection for a heart condition, to include arrhythmia, fibrillation, and heart attacks.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for pancreatitis.

9.  Entitlement to service connection for hypoglycemia.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for injury to or loss of spleen.

12.  Entitlement to service connection for a right eye condition.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2006.  During the pendency of the appeal, in December 2010, the Veteran died.  Subsequently, the appellant filed a claim for death benefits as the surviving spouse of the Veteran.  In December 2011, she was informed that the pending issues would affect the decision on her claim for Dependency and Indemnity Compensation (DIC), and, hence, the pending appeal would be decided first.  She was substituted as the appellant in the Veteran's appeal, pursuant to 38 U.S.C.A. § 5121A (West Supp. 2011). 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1956 to August 1977.

2.	On August 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, in a statement received at the RO in April 2012, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


